Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no disclosure of the base wall mounted power adapter having plural sets of electrical conductors and plural electrical connectors; nor the extension adapter unit having a third set of electrical conductors.  On line 12 of claim 11, there is no disclosure of a “second electrical conduit” (nor is there disclosure of a first electrical conduit).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claim 1, lines 6-7, “multiple” extension adapter units conflicts with “at least one” extension adapter unit on line 11.  In claim 11, lines 9-10, “multiple” extension adapter units conflicts with “an” extension adapter unit on line 11.  In claim 11, line 12, “a second electrical conduit” is unclear because there is no “first” electrical conduit previously recited.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-6, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson 2016/0226279.
	Regarding claim 1, Anderson discloses (Figure 1) a power adapter 10 comprising: a base wall mounted power adapter 34 configured to be plugged into a wall power outlet 36, the base wall mounted power adapter including: a plurality of sets of electrical conductors (in cord 30); and a plurality of electrical connectors (prongs) electrically connected to respective sets of the electrical conductors that enable power to be provided to multiple extension adapter units by said base wall mounted power adapter; and at least one extension adapter unit 12 electrically coupled to a respective electrical connector of said base wall mounted power adapter and configured to be extended away from the wall power outlet, said at least one extension adapter unit including an electrical conduit reel 38 (Figure 4) configured to unravel in response to said at least one extension adapter unit being extended.
Regarding claim 2, Anderson discloses the electrical conduit reel 38 is coupled to the at least one extension adapter unit 12 on a first end and coupled to the base wall mounted power adapter 34 on a second end opposite the first end.
Regarding claim 3, Anderson discloses the electrical conduit reel 38 is disposed within a housing 18 of the at least one extension adapter unit 12 in a coiled state.
Regarding claim 4, Anderson discloses the at least one extension adaptr unit 12 is configured to be detachably coupled to the wall, “configured to be” construed to mean “being able to be”.
Regarding claim 5, Anderson discloses the at least one extension adapter unit 12 includes a rotatable power strip member 14.  Clearly the extension adapter unit can be picked up and rotated manually.
Regarding claim 6, Anderson discloses the rotatable power strip 14 includes at least two electrical sockets 22.
Regarding claim 9, Anderson discloses the at least one extension adapter unit 12 includes at least one of an electrical socket 22.
Regarding claim 10, the Ethernet port is not deemed to be positively recited since Anderson discloses the electrical socket 22.
Regarding claim 11, the method limitations are deemed to be inherent in the structure of Anderson noted above. 
Regarding claim 13, Anderson discloses (Figure 1) a power adapter 10 comprising: a base wall mounted power adapter 34 including: a first set of electrical conductors (of cable 30); a second set of electrical conductors (of cable 30); an electrical plug 34 electrically coupled to said first and second sets of electrical conductors, and configured to be plugged into a wall power outlet 36; and a first housing (of 34) configured to house said first and second set of electrical conductors and support said electrical plug; and at least one extension adapter unit 12, including: a third set of electrical conductors (not shown) electrically coupled to one of said first and second sets of electrical conductors; an extension adapter socket 22 configured to enable electrical plugs to be electrically connected thereto; an electrical conduit reel 38 configured to circularly support said third set of electrical conductors, and enable said third set of electrical conductors to unravel from a first state to a second state in response to said at least one extension adapter unit being pulled away from said base wall mounted power adapter; and a second housing 14,18 configured (i) to house said third set of electrical conductors and said electrical conduit reel, and (ii) to support said extension adapter socket. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 1 above, and further in view of Ford 9517841.
	Ford (see Abstract) discloses an electrical conduit reel including an inertial reel and an inertial reel spring, and to provide the conduit reel of Anderson with these features thus would have been obvious, to prevent undesired conduit slack.
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.  Insofar as the claims can be understood due to the indefiniteness noted above, the applied art is deemed to meet the claim limitations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833